                         Case 1:19-cv-00217-JRH-BKE Document 101 Filed 08/20/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  EARNEST MOON, as Administrator of the Estate
                  of David Moon,

                                             Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE

                                                                                                      CV 119-217
                                            V.                                    CASE NUMBER:
                  SHERIFF PAUL REVIERE, et al.,

                                             Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, purusant to the Order of the Court dated August 19, 2021, the Medical Defendants' and Sheriff

                     Defendants' motions for summary judgment are granted. Therefore, Judgment is hereby entered in

                     favor of the Defendants, and this case stands closed.




           August 19, 2021                                                      John E. Triplett, Clerk of Court
           Date                                                                 Clerk



                                                                                (B
                                                                                 By)
                                                                                   y) Deputy
                                                                                (By)  Deputy Clerk
                                                                                             Clerrk
GAS Rev 10/2020
